Citation Nr: 0212093	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-12 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1944 to March 1945.  This case comes before the 
Board of Veterans' Appeals (Board) from a February 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Phoenix, Arizona, which determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim for psychoneurosis, anxiety state.  

Although the March 2001 Supplemental Statement of the Case 
reflects that the RO considered the claim on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The issue has 
been characterized accordingly.


FINDINGS OF FACT

1.  An unappealed November 1948 rating decision severed 
service connection for psychoneurosis based on a finding that 
the disability existed prior to service and was not 
aggravated in service; an unappealed June 1996 rating 
decision declined to reopen the claim.

2.  Evidence received since the June 1996 rating decision was 
not previously of record, but does not bear directly and 
substantially on the question of whether the veteran now has 
a psychiatric disorder which is related to his military 
service.


CONCLUSION OF LAW

Evidence submitted since the June 1996 rating decision is not 
new and material, and the claim of entitlement to service 
connection for a psychiatric disorder may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  [The regulations implementing the VCAA also 
include a new definition of new and material evidence.  
However, they apply only to claims to reopen filed on or 
after August 29, 2001.  Hence, they do not apply in the 
instant case.]

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).

There has been substantial compliance with the mandates of 
the VCAA and implementing regulations regarding notice to the 
veteran.  The veteran has been notified of the applicable 
laws and regulations; discussions in the rating decision, in 
the statement of the case, and in the supplemental statement 
of the case have informed him of what is needed to establish 
entitlement to the benefit sought and what the evidence of 
record shows.  The Board notes that although the June 1996 
rating decision cited now amended regulations, the veteran 
has received adequate notice and assistance in pursuit of his 
claim.  The RO explained what was required to establish 
entitlement, and informed the veteran of what evidence he 
should obtain, and what evidence VA would obtain.  Moreover, 
all identified records have been obtained.  The veteran is 
not prejudiced by consideration of his claim on the evidence 
of record.  Bernard v. Brown, 4 Vet. App. 384 (1994).




Factual Background

A brief procedural discussion of the history of this case is 
in order.  Service connection was granted for 
"psychoneurosis, anxiety" in March 1945.  In November 1948, 
service connection was severed as it was determined that the 
veteran's psychiatric disorder preexisted his period of 
service and was not aggravated thereby.  In June 1996 the RO 
determined that new and material evidence had not been 
submitted to reopen his service connection claim for 
psychoneurosis, anxiety state.  The veteran did not perfect a 
timely appeal to this decision, and it is final.  38 U.S.C.A. 
§ 7105(b).  

Prior to the June 1996 rating decision, the record included 
service medical records, VA and private treatment and 
examination records.  These records reflect that the veteran 
suffered from depression and was treated for problems 
associated with nervousness prior to and during his period of 
active service.  

Since the June 1996 rating decision, the veteran has 
submitted lay statements in support of his claim.  A letter 
received from his ex-wife in August 1998 indicates that the 
veteran did not have mental problems prior to his service 
enlistment.  Another lay statement, received from a friend of 
the veteran in February 2000, indicates that the veteran was 
normal prior to his entry into active service.

Also since June 1996, copies of VA treatment records from the 
Tucson VA Medical Center (VAMC) dated from January to July 
1998 have also been associated with the record.  These 
records show treatment for depression and anxiety.  Regarding 
these VA medical records, while the veteran has informed VA 
that he was being actively treated at the VAMC for 
psychiatric-related problems, he has not claimed that any of 
the treatment records would provide probative evidence that 
his preexisting psychiatric disorder was aggravated during 
service.  See July 1998 letter from veteran.

On February 2001 VA mental disorders examination, the 
examiner reviewed the veteran's claims folder, and opined 
that the veteran did have a psychiatric disorder prior to 
service and that the preexisting disability was not 
aggravated by service.  The examiner noted that there was no 
indication that the veteran's considerable anxiety and 
psychoneurosis symptoms which preexisted his period of 
service were increased after his service separation.  

Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  [As was noted previously, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
filed on or after August 29, 2001.  Hence, it does not apply 
in the instant case.  66 Fed. Reg. 45620-45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).] 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 

Here, while the veteran has submitted evidence not previously 
of record, the competent evidence added to the record is not 
material, as it is not probative of the veteran's claim.  The 
only competent evidence added which bears "directly and 
substantially  he has failed to submit any evidence bearing 
"directly and substantially" on the matter for 
consideration, i.e., whether the veteran's psychiatric 
disability was incurred or aggravated in service, is the 
report of the February 2001 VA psychiatric examination.  The 
examiner then opined that the veteran's psychiatric 
disability preexisted, and was not aggravated by, service.  
This evidence is merely cumulative to the previous record; it 
adds nothing to further the claim.  Hence, it is not new and 
material.  The veteran's ex-wife and friend both have opined 
that he did not have a mental disorder prior to his service 
enlistment.  Lay statements submitted to the effect that the 
veteran's psychiatric disability either did not pre-exist, or 
increased in severity during, service are not competent 
evidence, as laypersons lack the requisite medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As new and material evidence has not been submitted, the 
claim for service connection for a psychiatric disability may 
not be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

